CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made as of July 1, 2013, by and
between MIMVI Inc, a Delaware corporation (“Client”), and Michael Poutre
(“Consultant”). In consideration of the respective covenants, representations,
and warranties contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties agree as follows:

 

Article I.
Engagement of Consultant

 

Section 1.01 Engagement of Consultant. Client hereby engages Consultant to
render consulting services to aid in the transition of the new management into
their roles as directors of a public company and to aid in the fundraising
efforts of the company with respect to costs related to the acquisition of
Adaptive Media. As such, Consultant will familiarize itself to the extent it
deems necessary and appropriate with the business, operations, condition
(financial and otherwise) and prospects of Client and will provide advice on the
capital structure of Client, financing options, types of financial instruments
to be offered, and the likely market segment that the financial instruments are
suitable. Consultant may identify possible investors interested in providing
capital to Client or otherwise participating in a Transaction (as defined below)
pursuant to terms to be negotiated by and among such possible investors and
Client (without the involvement of Consultant), and, at the option of
Consultant, will provide consulting services with respect to any Transaction. If
Consultant, after becoming familiar with potential transactions of Client,
declines to render advice to Client with respect to a particular Transaction,
Consultant shall not enter into any other engagement with a third party with
respect to such Transaction. Client understands that no particular result is
promised or can be guaranteed by Consultant in rendering the services for any
particular matter or with respect to any Transaction. Consultant undertakes to
render the services competently and with professional skill. Client will provide
Consultant with such factual information and materials as Consultant may require
performing such consulting services. Client shall determine the scope of the
work to be performed, but after having agreed to perform such services,
Consultant shall determine the means, manner and method of performing these
services. For purposes of this Agreement, a “Capital Transaction” shall mean any
private placement of any securities of Client (including debt, equity or any
derivative or convertible securities) with investors identified by Consultant
and any other investors who participate in such transaction through the direct
or indirect efforts of Consultant (“Consultant Identified Investors”). For
purposes of this Agreement, an “M&A Transaction” shall mean (a) any acquisition
of outstanding capital stock or control of the outstanding capital stock or all
or substantially all of the assets of companies made by Client by one or more
Consultant Identified Investors or (b) any merger, consolidation, tender or
exchange offer, leveraged buyout, acquisition or sale of substantially all of
Client’s assets or equity interests, recapitalization involving the distribution
of cash, securities or property to Client’s equity holders or similar
transactions involving all or a substantial part of the business, assets or
equity interests of Client and/or its affiliates in one or more transactions. A
“Transaction” shall mean any Capital Transaction or M&A Transaction and any
additional matters identified in advance and mutually agreed to in writing by
Consultant and Client. In addition, to these services, Consultant may assist in
creating, editing and/or advertising the corporate profile and fact sheets.
Consultant undertakes to render the services competently and with professional
skill.  Client will provide Consultant with such factual information and
materials as Consultant may require to perform such consulting services.
Opinion. The Client shall furnish Consultant with an opinion of legal counsel to
remove the restrictive legend at no cost to Consultant within 7 days of the
request.

 



 

 

 

Section 1.02 Broker or Dealer; Investment Advisor Status.

 

(a) Consultant is not (i) a registered “broker” (“Broker”) or “dealer”
(“Dealer”) as such terms are defined in Section 3(a)(4) and 3(a)(5) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (ii) an
investment adviser (“Investment Advisor”), as such term is defined in Section
202(a)(11) of the Investment Advisors Act of 1940, as amended, and will not act
to effect any transactions in securities for the account of Client. With respect
thereto and notwithstanding anything set forth herein to the contrary, in
connection with any Transaction, Consultant shall not carry out any activity or
function that (i) may be traditionally performed by or otherwise be deemed to
include those of (A) a Broker, Dealer or Investment Adviser or (ii) would
require Consultant to register itself as a Broker, Dealer, or Investment
Advisor. In particular, Consultant shall not do, cause to be done or otherwise
participate, directly or indirectly, in any of the following on behalf of
Client: (a) participate in the negotiation of terms and conditions of the sale
and purchase of any securities of Client; (b) assist Client in the distribution
of materials relating to the sale of any securities of Client; (c) prepare any
analysis or provide any advice to any potential investors regarding the benefits
or potential return relating to the purchase of any securities of Client; (d)
directly assist Client or any prospective investor of securities of Client with
the completion of a Transaction; (e) facilitate the sale, exchange or transfer
of securities of Client or any handling of any funds received from the potential
investors for any securities of Client, (f) discuss the details of a proposed
Transaction with a potential investor, or (g) make recommendations to a
potential investor with respect to a Transaction.

 

(b) Client understands and agrees that Consultant may retain a Broker, Dealer or
Investment Advisor to assist Consultant in certain aspects of a Transaction. In
addition, Client understands and agrees that if Client requests Consultant to
undertake services causing Consultant to become or to be deemed a Broker, Dealer
or Investment Advisor, then investors might have a right of rescission or an
action for damages with respect to Transactions in which Consultant is deemed to
be a Broker, Dealer or Investment Advisor.

 

Article II.
Term; Termination

 

Section 2.01  Term. The term of this Agreement shall commence on the date hereof
and shall continue until the four (4) month anniversary of the date set forth
above (the “Initial Term”). This Agreement will automatically renew for
unlimited consecutive 30 day periods unless either party provides written notice
of non-renewal to the other party at least thirty (30) days prior to the
expiration of the Initial Term or any renewal period thereafter as the case may
be (the Initial Term and such renewal period, if any, shall be referred to
herein as the “Term”).

 



-2-

 

 

Section 2.02  Termination. Upon termination of this Agreement, except as
otherwise provided herein, Client’s sole responsibility to Consultant shall be
to pay Consultant for any unpaid expenses, fees or other consideration earned
pursuant to this Agreement.

 

 

Article III.
Compensation; Reimbursement

 

Section 3.01  Signing Fee. Within five (5) business days after executing this
Agreement, Client shall issue to Consultant 500,000 shares of its common stock,
$0.0001 par value per share, and 500,000 warrants with a 3 year expiration
period. The Consultant shall have the right to allocate this ownership stake as
it finds necessary in the course of providing services for Client.

 

Section 3.02  Additional Payments. Consultant will be paid $15,000.00 per month
for each month of service.

 

Section 3.03 Expenses. Client shall reimburse Consultant for all reasonable
costs and expenses that are incurred by or on behalf of Consultant in carrying
out its duties or obligations under this Agreement and that Client has approved
in advance in writing. Consultant’s invoices for approved costs and expenses
shall be payable by Client within thirty (30) days of Client’s receipt of such
invoices.

 

Section 3.04 Registration of Securities. Consultant agrees that it shall not
affect any public sale or distribution of equity securities of Client or any
securities convertible into or exchangeable or exercisable for such securities
for six months. If Client has a registration, Client and Consultant will
determine together whether the Consultant will participate in the offering.

 

Section 3.05  No Reduction Due to Other Advisors. No fee payable to any other
advisor either by Client or any other entity shall reduce or otherwise affect
the compensation, fees, payments or reimbursements payable hereunder to
Consultant.

 

Article IV.
Work PRODUCT

 

Consultant shall promptly and fully disclose to Client in writing all Work
Product (as defined below), and the entire right, title and interest to all such
Work Product (including, without limitation the entire right, title and interest
to any renewals, reissues, extensions, substitutions, continuations,
continuations in part, or divisions that may be filed with respect to the Work
Products) shall be Client’s exclusive property and all Work Products developed
by Consultant are hereby assigned to Client. Consultant will, at Client’s
expense, give Client all assistance reasonably required to perfect, protect, and
use the Work Products. The obligations of Consultant pursuant to this Article IV
shall survive for the one (1) year period immediately following termination of
this Agreement. As used herein, “Work Product” means any work product,
improvement, discovery, design, work or idea (whether patentable or not and
including those which may be subject to copyright protection, trademark
protection or other intellectual property rights protection) generated,
conceived, created or reduced to practice by Consultant alone or in conjunction
with others, during or after working hours, that relates directly or indirectly
to Client’s or its subsidiaries’ businesses or to Client’s actual research or
development.

 



-3-

 

 

Article V.
ACCURACY OF DISCLOSURE

 

Client agrees to cooperate with Consultant and will furnish to, or cause to be
furnished to, Consultant all information and data concerning Client (the
“Information”) that Consultant reasonably deems appropriate in connection with
the services to Client as provided herein and will provide Consultant with
access to Client’s officers, directors, employees and advisors. Client
represents and warrants that all Information made available to Consultant by
Client with respect to any Transaction included or incorporated by reference
into a related private placement memorandum or prospectus will be complete and
correct in all material respects as of the date such Information is provided,
and as of the closing date of the related Transaction, and will not be
misleading or violate the anti-fraud provisions of the Exchange Act in any
material respect, and that any projections, forecasts or other Information
provided by Client to Consultant will have been prepared in good faith and will
be based upon reasonable assumptions and projections. Client agrees to promptly
notify Consultant if Client believes that any Information that was previously
provided to Consultant has become materially misleading. Client acknowledges and
agrees that in rendering its services hereunder, Consultant will be using and
relying on the Information (and information available from public sources and
other sources deemed reliable by Consultant) without independent verification
thereof or independent appraisal or evaluation of Client or any party to a
Transaction. Consultant does not assume responsibility for the accuracy or
completeness of the Information. If all or any portion of the business of Client
is engaged in through subsidiaries or other affiliates, the references in this
paragraph to Client will, when appropriate, be deemed also to include all such
subsidiaries or other affiliates.

 

Article VI.
indemnification

 

Client agrees to indemnify and hold harmless Consultant and its affiliates and
their respective directors, officers, managers, attorneys, finders, agents,
representatives, advisors, stockholders, members and employees, and each person,
if any, who controls Consultant within the meaning of the Securities Act of
1933, as amended (the “Securities Act”) and the Exchange Act (collectively, the
“Consultant Indemnified Parties”) in accordance with the provisions for
indemnification and contribution set forth in Attachment “A” hereto, which is
incorporated by reference in and made a part of this Agreement as if fully set
forth herein.

 

Article VII.
PUBLICITY

 

With the prior written consent of Client, which shall not be unreasonably
withheld, Consultant shall have the right to place advertisements in mailings
and financial and other newspapers and journals at its own expense describing
its services hereunder to Client relating to any consummated Transaction and
using Client’s logo, slogan, trademark, and/or service mark.

 



-4-

 

 

Article VIII.
Confidentiality; MATERIAL NONPUBLIC INFORMATION

 

Section 8.01  Restrictions on Consultant. Consultant recognizes that its
relationship with Client will give it access to non-public proprietary
information, confidential information and trade secrets. Consequently, during
the Term of this Agreement and for a one (1) year period immediately thereafter,
Consultant will not use or disclose for itself or for others (except persons
specifically designated by Client) any Confidential Information. “Confidential
Information” shall include but not be limited to, any information concerning
Client’s processes, products, services, inventions, purchasing, accounting,
marketing, selling methods and techniques, research and development, computer
programs, purchasing information, ideas and plans for development, historical
financial data and forecasts, long range plans and strategies, customer lists,
Information and any other information related to Client’s customers, and any
such other information concerning the business of Client or its manner of
operation that is not generally known in the industry. Confidential Information
shall not include any information that: (a) is or subsequently becomes publicly
available without Consultant’s breach of this Agreement; (b) was in the
Consultant’s possession at the time of disclosure and was not acquired from
Client; (c) is received from third parties, and is rightfully in the possession
of such third parties and not subject to a confidentiality obligation of third
parties; (d) is required by law to be disclosed (with prior notice to Client);
or (e) is intentionally disclosed without restriction by Client to a third
party.

 

Section 8.02 Regulation FD Disclosure. Notwithstanding anything to the contrary
contained herein, Client shall not, and shall cause each of its subsidiaries and
each of their respective officers, directors, employees and agents, not to,
provide Consultant with any material, nonpublic information regarding the
Company or any of its subsidiaries without the express written consent of
Consultant. In the event of a breach of the foregoing covenant by Client, and
provided that Client shall have failed (following proper written request
therefor) to make an appropriate public disclosure consistent with the
requirements of Regulation FD, Consultant shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by Client.
Consultant shall not have any liability to Client for any such disclosure.

 

Section 8.03 Restrictions on Client. Client agrees that any advice or
communication, written or oral, provided by Consultant pursuant to this
Agreement will be treated by Client as confidential, will be solely for the
information and assistance of Client in connection with its consideration of a
Transaction and will not be used, circulated, quoted or otherwise referred to
for any other purpose, nor will it be filed with, included in or referred to, in
whole or in part, in any registration statement, proxy statement or any other
communication, whether written or oral, prepared, issued or transmitted by
Client or any affiliate, director, officer, employee, agent or representative of
any thereof, without, in each instance, Consultant’s prior written consent.
Client further agrees that it will not disclose the identity of Consultant, the
existence of this Agreement or the engagement created hereby or Consultant’s
role with respect to any Transaction without the prior written consent of
Consultant, other than as may be required by applicable law or regulations,
including any requirements imposed under the Securities Act or the Exchange Act;
provided, that in the event such disclosure is required under applicable law or
regulation, Client shall notify Consultant and provide Consultant with an
opportunity to review and provide comments with respect to such proposed
disclosure not less than two (2) business days prior to making such disclosure;
provided, further, that if Consultant fails to respond to Client within two (2)
business days of receipt of such proposed disclosure, Consultant shall be deemed
to have consented to such proposed disclosure and waived its right to review and
provided comments with respect to such disclosure.

 



-5-

 

 

Section 8.04 Third Party Information. Client recognizes that Consultant has
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Consultant’s part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. Consultant agrees at all times during the Term of this
Agreement, not to commingle the Confidential Information with other third
parties’ confidential or proprietary information.

 

Section 8.05 Surrender of Material upon Termination of Agreement. Upon
termination of this Agreement, Client shall have the right to demand, in
writing, that the Consultant return to Client all Work Products including, but
not limited to, books, records, notes, data and information relating to Client
or its business, and will so certify in writing that it has done so.

 

Article IX.
Conflict WAIVER

 

Client acknowledges that Consultant and its affiliates have and will continue to
have other relationships with parties other than Client pursuant to which
Consultant may acquire information of interest to Client. Consultant shall have
no obligation to disclose such information to Client, or to use such information
in connection with any contemplated Transaction. Client recognizes that
Consultant is being engaged hereunder to provide the consulting services
described above only to Client and is not acting as an agent or a fiduciary of,
and shall have no duties or liability to, the equity holders of Client or any
third party in connection with its engagement hereunder, all of which are hereby
expressly waived. No one other than Client (and such other parties in such
capacities, if any) is authorized to rely upon the engagement of Consultant
hereunder or any statements, advice, opinions or conduct by Consultant.

 

Article X.
Miscellaneous.

 

Section 10.01 Notices. Any notices desired, required or permitted to be given
hereunder shall be delivered personally or mailed, certified or registered mail,
return receipt requested, or delivered by overnight courier service, to the
following addresses, or such other addresses as shall be given by notice
delivered hereunder, and shall be deemed to have been given upon delivery, if
delivered personally, three (3) business days after mailing, if mailed, or one
(1) business day after timely delivery to the overnight courier service, if
delivered by overnight courier service:

 



-6-

 

 

(a)  If to Consultant:

 

Attn. Michael Poutre

mpoutre@mimvi.com

Mtnclimber47@gmail.com

 

(b) If to Client:

 

Email;

Attn: Qayed Shareef

 

or to such other address as such party may indicate by a written notice
delivered to the other party hereto.

 

Section 10.02 Governing Law; Jurisdiction. It is the intention of the parties
that this Agreement shall be subject to and shall be governed by and construed
in accordance with the internal laws of the State of New York, without reference
to its choice of law provisions. All actions and proceedings arising out of or
relating to this Agreement shall be heard and determined exclusively in any New
York court sitting in New York, New York (Borough of Manhattan). The parties
hereby (a) submit to the exclusive jurisdiction of any such court for the
purpose of any claim, action, suit, proceeding, arbitration, mediation or
investigation (an “Action”) arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts. If any party to this Agreement brings an
action or proceeding directly or indirectly based upon this Agreement or the
matters contemplated hereby against another party, the prevailing party shall be
entitled to recover, in addition to any other appropriate amounts, its
reasonable costs and expenses in connection with such action or proceeding,
including, but not limited to, reasonable attorneys’ fees and court costs.

 

Section 10.03 Entire Agreement. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes and cancels any prior communications, understandings and agreements
between the parties with respect to the subject matter contemplated herein.

 

Section 10.04 Amendment; Waiver. This Agreement may not be amended or modified
except by a writing executed by both of the parties hereto. The waiver by any
party hereto of any breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.

 

Section 10.05 Assignability. Neither party to this Agreement may assign its
rights and obligations under this Agreement without the prior written consent of
the other party.

 

Section 10.06 Binding Effect. This Agreement and any amendment thereto, shall be
binding upon and shall inure to the benefit of the successors and assignees of
the parties hereto.

 



-7-

 

 

Section 10.07 Relationship. Nothing in this Agreement shall be interpreted to
provide that Consultant and Client are partners, joint venturers, agents or
assignees of the other. Consultant is and shall remain an independent contractor
providing services to Client, and is not an employee or agent of Client, and
neither party shall be entitled to bind the other party in any way.

 

Section 10.08 Headings. The section headings herein are intended for reference
and shall not by themselves determine the construction or interpretation of this
Agreement.

 

Section 10.09 Severability. Should a court or other body of competent
jurisdiction determine that any provision in this Agreement is invalid or
unenforceable, the remaining provisions in this Agreement nevertheless shall be
deemed valid and enforceable, and continue in full force and effect without
being impaired or invalidated in any way.

 

Section 10.10 Further Assurances. The parties shall execute, acknowledge and
deliver any further documents, instruments, or other assurances and shall take
any other action consistent with the terms of this Agreement that may be
reasonably requested by any other party or its counsel for the purpose of
confirming or effectuating any of the actions contemplated by this Agreement.

 

Section 10.11 Remedies Cumulative. Any termination of this Agreement shall be
without prejudice to any right or remedy to which a party may be entitled either
by law, or in equity, or under this Agreement.

 

Section 10.12 Survival. Notwithstanding any termination of this Agreement,
Section 2.02 and Articles III, IV, VI, VIII and this Article X shall survive and
remain in full force and effect.

 

Section 10.13 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

 

[Signature Page Follows]

 

-8-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

          By:  /s/ Michael Poutre     Name: Michael Poutre               By: /s/
Qayed Shareef     Name: Qayed Shareef     Title: CEO

 

-9-

 

 

Attachment “A”

 

Indemnification and Contribution

 

Client shall indemnify and hold harmless Consultant and each of its controlling
persons, subsidiaries, affiliates, directors, officers, and employees
(“Indemnified Persons”), from and against all losses, claims, damages and
liabilities, and all suits, actions, claims, proceedings and investigations in
respect thereof, relating to or arising out of the activities contemplated by
Consultant’s engagement described in the Consulting Agreement to which this
Attachment “A” is attached. The foregoing shall include the reasonable expenses
incurred by Consultant and Indemnified Persons in appearing as witnesses or
being deposed, producing documents or otherwise being involved in any suits,
actions, proceedings or investigations. Client shall reimburse Consultant and
each Indemnified Person for all reasonable expenses, including attorneys’ fees
and disbursements, as they are incurred in connection with investigating,
preparing for or defending any suit, action, proceeding or investigation,
whether or not Consultant or such Indemnified Person shall be a party thereto,
whether or not the same shall involve or result in any liability on the part of
Consultant or such Indemnified Person; provided that Client shall advance such
expenses only upon receipt of an undertaking by Consultant or such person to
repay such advances if it shall ultimately be determined that Consultant or such
person was not entitled to be indemnified. Notwithstanding the forgoing, Client
shall not, however, be obligated to indemnify Consultant or any Indemnified
Person in respect of any loss, claim, damage, liability or expense to the extent
the same is found by a final judgment of a court of competent jurisdiction to
have resulted from gross negligence, willful misconduct or bad faith on the part
of Consultant or such Indemnified Person. Consultant shall have no liability to
Client for any loss, claim, damage, liability or expense related to or arising
out of the activities contemplated by Consultant’s engagement, except to the
extent such loss, claim, damage, liability or expense is found by a final
judgment of a court of competent jurisdiction to have resulted from gross
negligence, willful misconduct or bad faith on the part of Consultant.

 

If any suit, action, claim, proceeding or investigation is instituted against
Consultant or any Indemnified Person aforesaid in respect of which
indemnification may be sought hereunder, Consultant or such person shall
promptly notify Client thereof in writing, but the omission so to notify Client
shall not relieve Client from any liability except to the extent Client shall
have been materially prejudiced by such omission. Neither Consultant nor any
Indemnified Person shall be required to provide notice to Client with respect to
any suit, action or proceeding in which Client is named a defendant. Client
shall be entitled to assume the defense of any suit, action or proceeding with
counsel reasonably satisfactory to Consultant; provided, however, that if the
defendants in any such suit, action or proceeding include both Consultant or an
Indemnified Person and Client or another indemnified person, and counsel for
Consultant or such Indemnified Person shall have advised in writing that a
conflict or potential conflict exists between Consultant or such Indemnified
Person and Client or another indemnified person, or that there may be one or
more legal defenses available to Consultant or an Indemnified Person that are
different from or additional to those available to Client or another indemnified
person, then Client shall not have the right to assume the defense of such suit,
action or proceeding on behalf of Consultant or such Indemnified Person, and
Consultant and such Indemnified Person shall have the right to select separate
counsel to defend such suit, action or proceeding on its behalf, with costs to
be borne by Client. Subject to the foregoing, Client shall not be liable for the
expenses of more than one separate counsel (in addition to local counsel) for
Consultant and all Indemnified Persons similarly situated in any one suit,
action or proceeding or substantially similar suits, actions or proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances. Client shall not be liable for the settlement of any suit,
action, claim or proceeding by Consultant or any Indemnified Person without
Client’s prior written consent. Client agrees that it shall not settle any suit,
action, claim or proceeding relating to or arising out of the activities
contemplated by Consultant’s engagement, unless such settlement includes a
provision unconditionally releasing Consultant and each Indemnified Person from
all liabilities in respect of the matters which are the subject of such suit,
action claim or proceeding. The provisions hereof are in addition to all other
existing rights to indemnification on the part of Consultant and each
Indemnified Person aforesaid, and shall survive any termination of Consultant’s
engagement hereunder.

 



A-1

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification hereunder is made, but it is found in a final judgment of a
court of competent jurisdiction that such indemnification may not be enforced in
such case, even though the express provisions hereof provide for indemnification
in such case, then Client, on the one hand, and Consultant, on the other hand,
shall contribute to the amounts paid, payable or suffered in respect of the
losses, claims, damages, liabilities or expenses for which indemnification is
unavailable or insufficient (i) in such proportion as appropriately reflects the
relative benefits to Client, on the one hand, and Consultant, on the other hand,
from the transaction contemplated by Consultant’s engagement hereunder, or (ii)
if the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as appropriately reflects not only the relative benefits
referred to in clause (i), but also the relative faults of Client, on the one
hand, and Consultant, on the other hand, in connection with the statements, acts
or omissions which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. It is agreed
that it would not be just or equitable if the contribution provided for herein
were determined by pro rata allocation or any other method which does not take
into account the foregoing. The relative benefits to Client and Consultant shall
be deemed to be in the proportion which (A) the total amount to be paid by
Client from the transaction contemplated by Consultant’s engagement (whether or
not consummated), bears to (B) the fees actually received by Consultant for its
engagement (excluding any amounts received in reimbursement of expenses). In no
event shall Consultant’s share of any liability be in excess of the fees
actually received by Consultant for its engagement (excluding any amounts
received in reimbursement of expenses).

 



A-2

 

 